          Case 1:20-cr-00537-JPC Document 57 Filed 08/19/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA
                                                     :     CONSENT PRELIMINARY ORDER
               - v. -                                      OF FORFEITURE/
                                                     :     MONEY JUDGMENT
JOSE MARTINEZ,
    a/k/a “Miguel Martinez,”                         :     20 Cr. 537 (JPC)

                        Defendant.                   :

----------------------------------                   x

               WHEREAS, on or about October 8, 2020, JOSE MARTINEZ, a/k/a “Miguel

Martinez,” (the “Defendant”), and another, were charged in a four-count Indictment, 20 Cr. 537

(JPC) (the “Indictment”), with conspiracy to commit Hobbs Act robbery, in violation of Title 18,

United States Code, Section 1951 (Count One); Hobbs Act robbery, in violation of Title 18, United

States Code, Sections 1951 and 2 (Counts Two and Three); and use of firearms, in violation of

Title 18, United States Code, Sections 924(c)(1)(A)(i), (ii), and 2 (Count Four);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One

through Three of the Indictment, seeking forfeiture to the United States, pursuant to Title 18,

United States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section 2461(c), of

any and all property, real and personal, that constitutes or is derived from proceeds traceable to the

commission of the offenses charged in Counts One through Three of the Indictment, including but

not limited to a sum of money in United States currency representing the amount of proceeds

traceable to the commission of the offenses charged in Counts One through Three of the

Indictment;

               WHEREAS, on or about January 21, 2021, the Defendant pled guilty to Counts

Two and Three, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Counts Two and Three of the Indictment and
          Case 1:20-cr-00537-JPC Document 57 Filed 08/19/21 Page 2 of 5
agreed to forfeit, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28 United

States Code, Section 2461(c), a sum of money equal to $11,930 in United States currency,

representing proceeds traceable to the commission of the offenses charged in Counts Two and

Three of the Indictment;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $11,930 in United States currency representing the amount of proceeds traceable to the

offenses charged in Counts Two and Three of the Indictment that the Defendant personally

obtained, for which the Defendant is jointly and severally liable with co-defendant Mario De La

Rosa to the extent a forfeiture money judgment is entered against Mario De La Rosa in this case;

and

                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Counts Two and Three of the

Indictment that the Defendant personally obtained cannot be located upon the exercise of due

diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Marguerite B. Colson of counsel, and the Defendant, and his counsel, Martin S. Cohen,

Esq., that:

               1.      As a result of the offenses charged in Counts Two and Three of the

Indictment, to which the Defendant pled guilty, a money judgment in the amount of $11,930 in

United States currency (the “Money Judgment”), representing the amount of proceeds traceable to

the offenses charged in Counts Two and Three of the Indictment that the Defendant personally

obtained, shall be entered against the Defendant, for which the Defendant shall be jointly and
          Case 1:20-cr-00537-JPC Document 57 Filed 08/19/21 Page 3 of 5




severally liable with co-defendant Mario De La Rosa, to the extent a forfeiture money judgment

is entered against Mario De La Rosa in this case.

               2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JOSE

MARTINEZ, and shall be deemed part of the sentence of the Defendant, and shall be included in

the judgment of conviction therewith.

               3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.
         Case 1:20-cr-00537-JPC Document 57 Filed 08/19/21 Page 4 of 5
            7.     The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

              8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
          Case 1:20-cr-00537-JPC Document 57 Filed 08/19/21 Page 5 of 5
             9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York




By:                                                                 01/25/2021
       MARGUERITE B. COLSON                                         DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212)637-2587

JOSE MARTINEZ


       /s/ Jose Martinez by Martin Cohen                            8/16/2021
By:
       JOSE MARTINEZ                                                DATE

        /s/ Martin Cohen                                             6/29/2021
By:
       MARTIN COHEN, ESQ.                                           DATE
       Attorney for Defendant
       Federal Defenders of New York
       52 Duane Street, 10th Floor
       New York, NY 10007

SO ORDERED:

                                                                         8/19/2021
HONORABLE JOHN P. CRONAN                                            DATE
UNITED STATES DISTRICT JUDGE
